342 F.2d 994
Charles Cecil FORD, Appellant,v.UNITED STATES of America, Appellee.
No. 22055.
United States Court of Appeals Fifth Circuit.
March 8, 1965, Rehearing Denied April 22, 1965.

Charles Cecil Ford, pro se.
H. M. Ray, U.S. Atty., Oxford, Miss., for appellee.
Before WHITAKER,1 Senior Judge, and RIVES and JONES, Circuit judges.
PER CURIAM:


1
For the reasons set forth in Weed v. United States, 342 F.2d 971, there must be a hearing upon the contention raised by the appellant.  Although, as is said in the Weed opinion, it may be that the matter can be heard and disposed of by the district court without requiring the presence of the appellant.

The judgment of the district court is

2
Reversed.



1
 Of the Court of Claims, sitting by designation